Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of species Ia filed on 09/26/2022 is acknowledged. The species election requirement filed 08/05/2022 has been withdrawn in view of applicant’s traversal, and species 1a and Ib have been taken as obvious variants in this office action. Claims 1-20 are currently under examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 9 is rejected as being vague and indefinite when it recites "the fluid layer defines a contact angle with the hydrophilic coating, the contact angle being below  threshold”, because it is not clear how the fluid layer defines a contact angle and what is the threshold of this contact angle. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kjare et al (US 2006/0275859, ‘859 hereafter).
Regarding claims 1-3, 6-7,10-11 and 16, ‘859 discloses an assembly comprising a substrate containing an electrode (Fig. 3, layer 120, [0135]) reading upon sensor lens, which is naturally capable of transmitting electromagnetic waves;  a hydrophilic layer being applied on the electrode, which function for attracting a fluid to form a fluid layer between the electrode and polymer film  (Fig 2, layer 22, Fig 3, layer 121  water-containing spacer layer, [0035], [0045], [0146]-[0150]); a polymer film having hydrophilic coating being adhered to the sensor lens (Fig 2, layer 26; Fig 3, layer 190, cover membrane, [0056]-[0068], [0071]); and an enzyme layer reading upon fluid layer between the sensor lens, which is disposed between two hydrophilic layers and free of bubbles ([Fig 2, layer 25, and Fig 3, layer 180, [0149]); wherein the hydrophilic layer naturally functions for attracting a fluid to form a fluid later between the electrode and polymer film. ‘859 also discloses that the hydrophilic layer include polyurethane satisfying present claim 7 ([0045], [0065]). 
Regarding claim 4-5, 12, 15, 17 and 19-20, 859 discloses that the interior portion of the polymer film is defined by adhesive disposed around the edge of the polymer film, which is covered by viewing portion defined by electrode (Fig. 3, item 161, [0134]).
Regarding claim 13 and 14, ‘859 discloses that the sensor lens can be planar or cylindric (see Fig 1-3). 

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim 1 and 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest an assembly as recited in the claims 1 and 16, wherein the polymer film further includes a hydrophobic coating on its second side. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782